In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00434-CR
     ___________________________

    PAUL EDWARD HICKS, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 8
           Tarrant County, Texas
         Trial Court No. 1528063


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Paul Edward Hicks appeals from his misdemeanor conviction for

criminal trespass and thirty-day sentence. In a sole issue, he argues that the trial court

erred by failing to sua sponte charge the jury on the defensive issue of mistake of fact.

Because Hicks did not request such an instruction or object to its omission and

because the trial court is generally not required to sua sponte submit defensive issues

to the jury, we conclude that Hicks procedurally defaulted his appellate argument.

                                 I. BACKGROUND

      Marshall House was mowing the grass on private property located next to a

convenience store. Hicks approached House, and the two began arguing about trash

Hicks had seen on the grass. House repeatedly told Hicks that he was trespassing;

Hicks asserted that he was on the convenience store’s property. The two fought, and

House called the police. Hicks was charged with criminal trespass. See Tex. Penal

Code Ann. § 30.05(a).      At trial, Hicks testified that he thought he was on the

convenience store’s property and admitted that he would not leave the property after

House told Hicks he was on private property and asked Hicks to leave. A jury found

Hicks guilty of criminal trespass, and the trial court assessed his punishment at thirty

days’ confinement. See id. §§ 12.22, 30.05(d)(1).

      On appeal, Hicks contends that the trial court erred by failing to sua sponte

charge the jury on mistake of fact, which had been raised by the evidence at trial. See

id. § 8.02. Hicks concedes that he did not request the submission of this defensive

                                            2
issue but argues that the absence of the instruction was egregiously harmful, entitling

him to a new trial.

        II. SUBMISSION OF UNREQUESTED DEFENSIVE ISSUE

      An omission from the jury charge that draws no objection or inclusion request

is not reversible error unless any harm arising from the omission is egregious. See

Gibson v. State, 726 S.W.2d 129, 131 (Tex. Crim. App. 1987) (op. on reh’g). Before

determining if Hicks was egregiously harmed, however, we are required to first ask

whether it was error for the trial court to fail to sua sponte instruct the jury on the

defensive issue. See Tolbert v. State, 306 S.W.3d 776, 779 (Tex. Crim. App. 2010).

Unless a particular statute places a sua sponte duty on the trial court to give such an

instruction, the trial court generally need not do so because an unrequested defensive

issue is not “the law applicable to the case.” Tex. Code Crim. Proc. Ann. art. 36.14;

see Vega v. State, 394 S.W.3d 514, 518–19 (Tex. Crim. App. 2013); Oursbourn v. State,

259 S.W.3d 159, 179–80 (Tex. Crim. App. 2008). If a defensive issue is not statutorily

required to be given sua sponte, a defendant must either object to its omission or

affirmatively request its submission; a failure to do either procedurally defaults any

alleged error on appeal. When presented with procedural default surrounding the

omission of a nonmandatory defensive issue, we do not engage in an egregious-harm

review. See Vega, 394 S.W.3d at 519; Posey v. State, 966 S.W.2d 57, 61–62 (Tex. Crim.

App. 1998); see also Tex. R. App. P. 33.1.



                                             3
       Hicks does not assert that a rule or statute required the sua sponte submission

of mistake of fact. Indeed, mistake of fact is a traditional defense that must be

brought to the trial court’s attention to preserve the issue for our review. See Posey,

966 S.W.2d at 59–60, 62; Bridwell v. State, 761 S.W.2d 401, 406–07 (Tex. App.—Dallas

1988), aff’d on other grounds, 804 S.W.2d 900 (Tex. Crim. App. 1991). The trial court,

therefore, did not err by failing to sua sponte give the unrequested defensive

instruction. See Thompson v. State, 236 S.W.3d 787, 800 (Tex. Crim. App. 2007); Hester

v. State, No. 02-18-00448-CR, 2020 WL 479286, at *7 (Tex. App.—Fort Worth

Jan. 30, 2020, pet. ref’d) (mem. op., not designated for publication); Gandy v. State,

222 S.W.3d 525, 531–32 (Tex. App.—Houston [14th Dist.] 2007, pet. ref’d). Hicks’s

assertion of egregious error was not preserved for our review. See Tex. Code Crim.

Proc. Ann. art. 36.14; Mays v. State, 318 S.W.3d 368, 382–83 (Tex. Crim. App. 2010)

(citing Posey, 966 S.W.2d at 62); Hester, 2020 WL 479286, at *6. We overrule his sole

appellate issue.

                                III. CONCLUSION

       Hicks failed to object to the absence of a mistake-of-fact instruction in the jury

charge or request its inclusion.     Accordingly, mistake of fact was not the law

applicable to the case, and the trial court was not required to sua sponte instruct the

jury on the defensive issue. Thus, Hicks procedurally defaulted his egregious-harm

allegation. We affirm the trial court’s judgment. See Tex. R. App. P. 43.2(a).



                                           4
                                  /s/ Brian Walker

                                  Brian Walker
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 28, 2021




                              5